          Case 1:15-cv-08464-AKH Document 159 Filed 10/08/18 Page 1 of 5
 


                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

    TWIN SECURITIES, INC., et al.,

                       Plaintiffs,

    v.
                                            Civil Action No.: 1:15-cv-01291-AKH
    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                       Defendants.

    HG VORA SPECIAL OPPORTUNITIES
    MASTER FUND, LTD.,

                       Plaintiff,

    v.                                      Civil Action No.: 1:15-cv-04107-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                       Defendants.

(caption continued on following page)


    JOINT MOTION FOR DISMISSAL WITH PREJUDICE PURSUANT TO RULE 41(a)(2)




 
          Case 1:15-cv-08464-AKH Document 159 Filed 10/08/18 Page 2 of 5
 


    BLACKROCK ACS US EQUITY TRACKER
    FUND, et al.,

                      Plaintiffs,

    v.                                       Civil Action No.: 1:15-cv-08464-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                      Defendants.

    PIMCO FUNDS: PIMCO DIVERSIFIED
    INCOME FUND, et al.,

                      Plaintiffs,

    v.                                       Civil Action No.: 1:15-cv-08466-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                      Defendants.

    CLEARLINE CAPITAL PARTNERS LP, et al.,

                      Plaintiffs,

    v.
                                             Civil Action No.: 1:15-cv-08467-AKH
    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                      Defendants.

(caption continued on following page)




 
         Case 1:15-cv-08464-AKH Document 159 Filed 10/08/18 Page 3 of 5
 


    PENTWATER EQUITY OPPORTUNITIES
    MASTER FUND LTD., et al.,

                    Plaintiffs,

    v.                                     Civil Action No.: 1:15-cv-08510-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                    Defendants.

    ETON PARK FUND, L.P. and ETON PARK
    MASTER FUND, LTD.,

                    Plaintiffs,

    v.                                     Civil Action No.: 1:16-cv-09393-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                    Defendants.

    RELIANCE STANDARD LIFE INSURANCE
    COMPANY, et al.,

                    Plaintiffs,

    v.                                     Civil Action No.: 1:17-cv-02796-AKH

    AMERICAN REALTY CAPITAL
    PROPERTIES, INC., et al.,

                    Defendants.




 
         Case 1:15-cv-08464-AKH Document 159 Filed 10/08/18 Page 4 of 5
 


               Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Defendants

VEREIT, Inc., formerly known as American Realty Capital Properties, Inc., and VEREIT

Operating Partnership, L.P., formerly known as ARC Properties Operating Partnership, L.P.

(collectively, “VEREIT”), and Plaintiffs in BlackRock ACS US Equity Tracker Fund, et al. v.

American Realty Capital Properties, Inc., et al., No. 1:15-cv-08464-AKH, Clearline Capital

Partners LP, et al. v. American Realty Capital Properties, Inc., et al., No. 1:15-cv-08467-AKH;

Eton Park Fund, L.P. v. American Realty Capital Properties, Inc., et al., No. 1:16-cv-09393, HG

Vora Special Opportunities Master Fund, Ltd. v. American Realty Capital Properties, Inc., et al.,

No. 1:15-cv-04107-AKH, Pentwater Equity Opportunities Master Fund Ltd., et al. v. American

Realty Capital Properties, Inc., et al., No. 1:15-cv-08510-AKH, PIMCO Funds: PIMCO

Diversified Income Fund, et al. v. American Realty Capital Properties, Inc., et al., No. 1:15-cv-

08466-AKH, Reliance Standard Life Ins. Co., et al., v. American Realty Capital Properties, Inc.

et al., No. 1:17-cv-02796, and Twin Securities, Inc., et al. v. American Realty Capital Properties,

Inc., et al., No. 1:15-cv-01291-AKH (collectively, “Plaintiffs” and with VEREIT, the “Moving

Parties”), jointly move the Court to dismiss with prejudice all claims filed by Plaintiffs against all

defendants (“Defendants”) in the above-captioned actions (“Actions”). In support of this motion,

the Moving Parties state as follows:

               Plaintiffs have agreed to a release and dismissal of all claims filed in the Actions

against all Defendants. Because the Moving Parties are seeking dismissal of all of Plaintiffs’

claims against all Defendants with prejudice, there is no risk of prejudice to any Defendant.

Accordingly, dismissal is warranted. See, e.g., Commercial Recovery Corp. v. Bilateral Credit

Corp., LLC, 2013 WL 8350184, at *5 (S.D.N.Y. Dec. 19, 2013) (“Although voluntary dismissal

without prejudice is not a matter of right, courts have generally subjected motions for voluntary




                                                -1-
         Case 1:15-cv-08464-AKH Document 159 Filed 10/08/18 Page 5 of 5
 


dismissal with prejudice to far less scrutiny, chiefly because such a dismissal constitutes a final

judgment with the preclusive effect of res judicata. . . .”).

                WHEREFORE, the Moving Parties respectfully request that this Court enter an

order dismissing all claims in the Actions with prejudice.

Dated: October 8, 2018

MILBANK, TWEED, HADLEY &                            BERNSTEIN LITOWITZ BERGER &
  McCLOY LLP                                          GROSSMAN LLP

By: /s/ Scott A. Edelman                            By: /s/ Jonathan D. Uslaner
    Scott A. Edelman                                    Salvatore J. Graziano
    Antonia M. Apps                                     Mark Lebovitch
    Jed M. Schwartz                                     Jonathan D. Uslaner
    Jonathan Ohring                                     David Kaplan (pro hac vice)
    28 Liberty Street                                   Jai J. Chandrasekhar
    New York, New York 10005                            Jacob T. Spaid (pro hac vice)
    Telephone: (212) 530-5000                           1251 Avenue of the Americas
                                                        New York, NY 10020
    Jerry L. Marks (pro hac vice)                       Telephone: (212) 554-1400
    2029 Century Park East, 33rd Floor                  Fax: (212) 554-1444
    Los Angeles, California 90067-3019                  SGraziano@blbglaw.com
    Telephone: (424) 386-4000                           MarkL@blbglaw.com
                                                        JonathanU@blbglaw.com
Attorneys for Defendants American Realty                DavidK@blbglaw.com
Capital Properties, Inc. (n/k/a VEREIT, Inc.)           Jai@blbglaw.com
and ARC Properties Operating Partnership,               Jacob.Spaid@blbglaw.com
L.P. (n/k/a VEREIT Operating Partnership,
L.P.)
                                                        Attorneys for Plaintiffs in the Twin
                                                       Securities, HG Vora, BlackRock, PIMCO,
                                                       Clearline, Pentwater, Eton Park, and
                                                       Reliance Standard Actions




                                                 -2-
